—Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered August 12, 1992, convicting him of manslaughter in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant and two accomplices (see, People v Hill, 224 AD2d 445 [decided herewith]) were convicted of shooting Terrence Abrahams to death after Abrahams attacked the defendant with a bat. Viewing the evidence in the light most favorable to the prosecution (see, People v Cotes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not require reversal. Balletta, J. P., O’Brien, Altman and Krausman, JJ., concur.